EXHIBIT 10.17

AMENDMENT NO. 1 TO

VERIZON PROPRIETARY SOFTWARE LICENSE AGREEMENT

THIS AMENDMENT NO. 1 TO THE VERIZON PROPRIETARY SOFTWARE LICENSE AGREEMENT
(“Amendment”), is entered into as of March 5, 2007 (the “Amendment Effective
Date”) by and among GTE CORPORATION, a New York corporation (“Seller”) and
Hawaiian Telcom Communications, Inc. (“Hawaiian Telcom”), a Delaware Corporation
(together the “Parties,” individually each a “Party”).

Whereas, the Parties entered into that certain Verizon Proprietary Software
License Agreement dated May 2, 2005 (the “SLA”), pursuant to which Hawaiian
Telcom licenses certain Software from Seller;

Whereas, pursuant to the SLA, BearingPoint, Inc. (“BearingPoint”), a Service
Provider of Hawaiian Telcom, is a permitted sublicensee of the Software;

Whereas, pursuant to the SLA, BearingPoint is permitted to use the Software at
its Tyson’s Corner, Virginia and Denver Colorado data center facilities and at
the BearingPoint Development Center in Chennai, India;

Whereas, pursuant to the SLA, Hewlett Packard, a contractor to BearingPoint, is
permitted to use the Software at its Littleton, Massachusetts and Houston, Texas
data center facilities;

Whereas, the Parties wish to amend the SLA (i) to permit a new Service Provider
of Hawaiian Telcom, Accenture, LLP (“Accenture”), to use the Software at
Accenture’s Manila Delivery Center facilities located at Union Bank Plaza,
Meralco Avenue cor. Onyx St. and Saphire Road, Ortigas Center, Pasig City,
Manila, 1605 Philippines and Robinson’s Cybergate Center Tower 1, Pioneer Street
corner EDSA, Mandaluyong City, Manila, 1554 Philippines pursuant to a sublicense
that has been approved by Seller in accordance with Section 3.8 of the SLA, (ii)
in the event that Hawaiian Telcom directly retains Hewlett Packard as a Service
Provider, to permit Hewlett Packard to continue to use the Software at its
Littleton, Massachusetts and Houston, Texas data center facilities pursuant to a
sublicense approved by Seller in accordance with Section 3.8 of the SLA, and
(iii) to provide for the termination of the use by BearingPoint of the Software
outside the United States;

Now, therefore, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.              DEFINITIONS.

Capitalized terms used but not defined in this Amendment have the meaning given
them in the SLA.


--------------------------------------------------------------------------------


2.                                      AMENDMENT TO SLA

2.1          Section 2.2 of the SLA is deleted in its entirety and the following
substituted therefor:

2.2  Licensee shall not permit an In-Geography Service Provider, an
Outside-Geography Service Provider or a Backup Storage Provider to use, access
or maintain the Software outside the United States without the prior written
consent of Seller.  Seller hereby consents to the use, access, and maintenance
of the Software by one of Licensee’s current Outside-Geography Service
Providers, BearingPoint, Inc. (“BearingPoint”), at the BearingPoint Development
Center in Chennai, India pursuant to a sublicense approved by Seller in
accordance with Section 3.8, provided that, in connection with such use,
Licensee requires BearingPoint to comply with the (i) Business Continuity Plan,
Archive Plan Physical and Logical Security Overview, (ii) Information Security
Policies and Guidelines, (iii) Network Security Policy and (iv) Background Check
Standards, all as attached hereto as Schedule C-1 (the “BearingPoint Security
Procedures”), and such use, access and maintenance of the Software by
BearingPoint terminates in accordance with Section 3.10.  Seller hereby consents
to the use, access, and maintenance of the Software by one of Licensee’s current
Outside-Geography Service Providers, Accenture, LLP (“Accenture”), at
Accenture’s Manila Delivery Center facilities located at Union Bank Plaza,
Meralco Avenue cor. Onyx St. and Saphire Road, Ortigas Center, Pasig City,
Manila, 1605 Philippines and Robinson’s Cybergate Center Tower 1, Pioneer Street
corner EDSA, Mandaluyong City, Manila, 1554 Philippines (hereinafter the “Manila
Delivery Center”) pursuant to a sublicense approved by Seller in accordance with
Section 3.8, provided that, in connection with such use, Licensee requires
Accenture to comply with the security procedures attached hereto as Schedule C-2
(the “Accenture Security Procedures,” wherein the BearingPoint Security
Procedures and the Accenture Security Procedures are collectively referred to
herein as the “Security Procedures”), and such use, access and maintenance of
the Software by Accenture is in accordance with Section 3.10.  The Parties
hereby acknowledge and agree that, notwithstanding that the Manila Delivery
Center is comprised of two Accenture facilities, the Manila Delivery Center
shall be deemed to be a single foreign facility for purposes of Section 3.3. 
Seller will work in good faith with Licensee to promptly assess and determine
the acceptability of any future In-Geography Service Provider, Outside-Geography
Service Provider (or new offshore location for an existing Service Provider) or
Backup Storage Provider proposed by Licensee to use, access, or maintain the
Software outside the United States.

2.2          Section 3.3 of the SLA is deleted in its entirety and the following
substituted therefor:

3.3  The Software shall be handled, used and stored, solely at Licensee’s
facilities (and the facilities of the then current In-Geography Service
Providers, Outside-Geography Service Providers and Backup Storage Provider, but
only to the extent expressly permitted pursuant to this Section, Section 2.2
above and Sections 3.8 and 3.9 below).  Although the Software may be used either
from machines or servers, there shall be no external network access of the
Software (i.e., by any computers or terminals not located at the Licensee’s
facilities) except at (i) any of two (2) United States facilities of a single
In-Geography

2


--------------------------------------------------------------------------------


Service Provider or Outside-Geography Service Provider identified by Licensee,
and (ii) a single foreign facility of a single In-Geography Service Provider or
Outside-Geography Service Provider approved in accordance with Section 2.2
(except as permitted under Section 3.10).  Seller further agrees to permit
external network access of the Software by Hewlett Packard, (i) as contractor to
BearingPoint, at any of two (2) United States facilities of Hewlett Packard,
provided Hewlett-Packard meets the requirements of Section 3.4 of this SLA, or
(ii) in the event that Hewlett Packard is directly retained by Hawaiian Telcom
as a Service Provider, at any of two (2) United States facilities of Hewlett
Packard, provided that Hawaiian Telcom enters into a sublicense with Hewlett
Packard, and the sublicense is approved by Seller pursuant to Section 3.8. 
Seller hereby agrees to BearingPoint’s use of the Software in accordance with a
sublicense approved by Seller pursuant to Section 3.8 at BearingPoint’s Tysons
Corner, Virginia data center facilities and BearingPoint’s Denver, Colorado data
center facilities.  Further, (i) subject to Hewlett Packard’s meeting the
requirements of Section 3.4, Seller hereby agrees to BearingPoint’s and Hewlett
Packard’s use of the Software in accordance with a sublicense approved by Seller
pursuant to Section 3.8 at Hewlett Packard’s Littleton, Massachusetts and
Houston, Texas data center facilities, or (ii) in the event that Hewlett Packard
is directly retained by Hawaiian Telcom as a Service Provider, Seller hereby
agrees to Hewlett Packard’s use of the Software in accordance with a sublicense
approved by Seller pursuant to Section 3.8 at Hewlett Packard’s Littleton,
Massachusetts and Houston, Texas data center facilities.  Seller hereby agrees
to the use of the Software by BearingPoint at the BearingPoint Development
Center in Chennai, India in accordance with a sublicense approved by Seller
pursuant to Section 3.8, provided that BearingPoint, in maintaining and using
the Software in Chennai, India, is required by Licensee to comply with the
BearingPoint Security Procedures, and provided Licensee and BearingPoint comply
with Section 3.10.  Finally, Seller hereby agrees to the use of the Software by
Accenture at Accenture’s Manila Delivery Center in Manila, Philippines in
accordance with a sublicense approved by Seller pursuant to Section 3.8,
provided that Accenture, in maintaining and using the Software in Manila,
Philippines, is required by Licensee to comply with the Accenture Security
Procedures, and provided Licensee complies with Section 3.10.

2.3         Schedule C to the SLA shall hereinafter be referred to as Schedule
C-1; and a new Schedule C-2 is added, which schedule is attached hereto.

2.4          New Section 3.10 is added as follows:

3.10  Transitional Use by BearingPoint; Concurrent Use by Accenture.  Upon
written notice by Licensee to Licensor that Licensee intends to transition all
use, access and maintenance of the Software by BearingPoint outside the United
States to the Accenture Manila Delivery Center as of a date specified in said
notice (the “Transition Date”):

(a)           Licensee may enter into a license agreement with Accenture
acceptable to Licensor pursuant to Sections 2.2 and 3.8, to be effective on or
after the Transition Date;

(b)           BearingPoint may continue to use, access, and maintain the
Software at the BearingPoint Development Center in Chennai, India, subject to
the terms of this SLA, but

3


--------------------------------------------------------------------------------


solely for a transitional period not to exceed 150 days from the Transition
Date.  For the avoidance of doubt, at the end of this 150 day transitional
period, BearingPoint’s rights to use, access and maintain the Software at the
BearingPoint Development Center in Chennai, India shall terminate, and Licensee
shall require BearingPoint to remove all copies of the Software from the
BearingPoint Development Center in Chennai, India, and prohibit any access to
the Software from the BearingPoint Development Center in Chennai, India.

2.5  The parties agree that this Amendment constitutes the notice required by
Section 3.10, and the Transition Date shall be the Amendment Effective Date.

3.             FULL FORCE AND EFFECT.

The SLA, as amended by this Amendment and effective as of the Amendment
Effective Date, remains in full force and effect.

Signature page follows

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties’ authorized representatives have executed this
Amendment No. 1 to the Verizon Proprietary Software License Agreement.

HAWAIIAN TELCOM
COMMUNICATIONS, INC.

 

GTE CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

5


--------------------------------------------------------------------------------